BRYAN SCHRODER
United States Attorney

CHARISSE ARCE
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: charisse.arce@usdoj.gov


                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

 IN THE MATTER OF THE SEARCH OF              )   No. 3:19-mj-00618-MMS
 NATHAN MICHAEL KEAYS                        )
                                             )
                                             )
                                             )

  MOTION TO UNSEAL SEARCH WARRANT, APPLICATION, AFFIDAVIT
             FOR SEARCH WARRANT, AND RETURN

       COMES NOW the United States of America, by and through the United States

Attorney for the District of Alaska, and moves this Court to unseal the above-captioned

Search Warrant, Application, Affidavit, and Return for the Search Warrant. The need for

sealing no longer exists in this matter.

       RESPECTFULLY SUBMITTED on December 13, 2019, at Anchorage, Alaska.

                                           BRYAN SCHRODER
                                           United States Attorney

                                           s/ Charisse Arce
                                           CHARISSE ARCE
                                           Assistant United States Attorney




         Case 3:19-mj-00618-MMS Document 4 Filed 12/13/19 Page 1 of 1
